DETAILED ACTION
Status of Claims
The status of the claims is as follows:
(a) Claims 1, 6, and 7 remain pending. 
(b) Claims 2-5 have been canceled without prejudice by the applicant.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 11/24/2020. The Applicant’s claims 1, 6, and 7 remain pending. The Applicant amends claim 1. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 12/18/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are:
(a) “an enhanced learning unit,” as recited in claim 1.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “an image module,” as recited in claim 6.
(b) “a sound module,” as recited in claim 6.
(c) “a non-destructive inspection module,” as recited in claim 6.
(d) “a vibration module,” as recited in claim 6.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-16 and 19-26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1, 10, and 11:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to a “a method for inferring a grade of a used car,” as recited in claim 1. The claims are directed to a completing a process (i.e., method). (Step 1: yes)



Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Independent claim 1 recites in general the steps of “securing a big data within a database,” “storing,” “continuously learning,” “inferring,” “outputting,” “learning,” and “setting.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claim 1 is directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recite the additional elements of “big data within a database for storing,” “continuously learning for reinforcement by an enhanced learning unit of the server to infer,” and “artificial intelligence based on the big data (via a server).”
The Examiner finds these elements are generic high-level processing circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In other words, the current method is no more than mere steps or instructions of implementing an abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). Claim 1 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claim 1 fails to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claim 1 fails to claim anything significantly more than the judicial exception.

Conclusion:
Independent claim 1 is directed to the abstract idea of a mental process. Accordingly, claim 1, 10, and 11 is not patent eligible. 

Analysis for Dependent Claims 6 and 7:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 6 and 7 are directed to the method of claim 1. The claims are directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 6 and 7 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 6 and 7 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 6 and 7 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 6 and 7 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 6 and 7 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 6 and 7 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 6 and 7 are directed to the abstract idea of a mental process. Accordingly, claims 6 and 7 are not patent eligible. Overall, claims 1, 6, and 7 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rude et al. U.S. P.G. Publication 2014/0058618 (hereinafter, Rude), in view of Muller et al. U.S. P.G. Publication 2010/0293181 (hereinafter, Muller), in further view of Greenwald U.S. P.G. Publication 2002/0128985 (hereinafter, Greenwald), in further view of Laughlin et al. U.S. P.G. Publication 2014/0214696 (hereinafter, Laughlin).
Regarding Claim 1, Rude teaches a method for inferring a grade of a used car to be diagnosed (system for determining the operational condition for a vehicle (i.e., grade) and value of a used car, Rude, Paragraph 0012), the method comprising: 
-securing a big data within a database by storing a basic information (transmitting and receiving information to the data server (104), Rude, Paragraphs 0009-0021 and Figure 1) …, a year  (age of the vehicle based on the VIN number, Rude, Paragraph 0013), a mileage (mileage of the vehicle, Rude, Paragraph 0009), and a a used car, said basic information being collected through a module (type of vehicle (i.e., make and model) retrieved through a module such as a server, Rude, Paragraph 0013) and grade information of the used car determined by a plurality of inspectors through the basic information in the database in a server (based on the year, mileage, and car type of the used car sending back information regarding the operational condition for the vehicle (i.e., grade) and a measure of value, Rude, Paragraph 0012 and Figure 1)
-continuously learning for reinforcement by an enhanced learning unit of the server to infer an inference relationship between the basic information and the grade information through artificial intelligence based on the big data (use of on-board diagnostic port and other data of the vehicle sent to the data management server for determining the operational condition for a vehicle (i.e., grade) and value of a used car, Rude, Paragraph 0012), wherein artificial intelligence can be used with the current data provided to predict the value of a vehicle via looking at patterns (i.e., continually learning) (e.g., predict 3 years into the future the vehicle’s value), Rude, Paragraphs 0019-0023), 
-inferring, by an inference engine of the server, the grade of the used car to be diagnosed through the basic information and an enhanced learning information obtained by the continuously learning for reinforcement (artificial intelligence can be used with the current data provided to predict the value of a vehicle (e.g., predict 3 years into the future the vehicle’s value), wherein the inference is completed by a server, Rude, Paragraph 0022 and Figure 1); and 
inferred grade of the used car to be diagnosed, (used with the current data provided to predict the value of a vehicle (e.g., predict 3 years into the future the vehicle’s value), and output the grade / value Rude, Paragraph 0022 and Figure 1), wherein the continuously learning for reinforcement includes: 
…
-wherein the plurality of major parts of the used car and the plurality of major parts of the used car to be diagnosed respectively include an engine (diagnostic (OBD) gives information on the health of the engine, Rude, Paragraph 0009 and Figure 1), …
Rude does not teach the method to include information of a plurality of parts and via the inference engine a grade of the used cart to be diagnosed; learning firstly, by the enhanced learning unit, a relationship between an information of the plurality of major parts of the used car and a grade of the plurality of major parts of the used car; learning secondly, by the enhanced learning unit, a relation between the grade of the plurality of major parts of the used car and the grade of the used car; and setting a weight of each major part of the used car based on said firstly and secondly learning.
Muller teaches a system for diagnosing a grade of a used car including information for a plurality of parts of the vehicle (Muller, Paragraphs 0028, 0034, 0081 and 0111). Moreover, Muller teaches the use of the inference engine (i.e., artificial intelligence and mathematical intelligence) to determine (i.e., infer) the grade and value of the vehicle (Muller, Paragraphs 0037-0038 and 0066-0095 and Figures 1 and 2). Additionally, Muller teaches the use of the inference engine (i.e., artificial intelligence and mathematical intelligence) to determine (i.e., infer) the grade and value of the (Muller, Paragraphs 0028, 0034, 0037-0038, and 0066-0095 and Figures 1 and 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Rude to include information of a plurality of parts and via the inference engine a grade of the used cart to be diagnosed; learning firstly, by the enhanced learning unit, a relationship between an information of the plurality of major parts of the used car and a grade of the plurality of major parts of the used car; learning secondly, by the enhanced learning unit, a relation between the grade of the plurality of major parts of the used car and the grade of the used car; and setting a weight of each major part of the used car based on said firstly and secondly learning as taught by Muller.
It would have been obvious because generating an accurate estimated value of pre-owned vehicles allows for parties to make informed business decisions (Muller, Paragraphs 0003 and 0005). Moreover, generating an accurate estimated value of pre-owned vehicles and the parts of the vehicle allows for parties to make informed business decisions (Muller, Paragraphs 0003 and 0005).
However, Rude and Muller do not teach the method to include the inferring the grad of the used car to be diagnosed includes determining a grade of each major part of the used car to be diagnosed, and inferring the grade of the used car to be diagnosed in consideration of (i) the set weight of each major part of the used car and (ii) the grade of each major part of the used car to be diagnosed, and wherein the plurality of major parts of the used car and the plurality of major parts of the used car to be diagnosed 
Greenwald teaches a vehicle value appraisal system, wherein the appraisal system takes into account the grade of major parts within a vehicle (Greenwald, Paragraph 0044 and Figure 5). The major parts include determining the grade of the engine, transmission, suspension system, and steering system, which are inputted into the overall value of the vehicle (Greenwald, Paragraphs 0030-0042).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Rude to include the inferring the grad of the used car to be diagnosed includes determining a grade of each major part of the used car to be diagnosed, and inferring the grade of the used car to be diagnosed in consideration of (i) the set weight of each major part of the used car and (ii) the grade of each major part of the used car to be diagnosed, and wherein the plurality of major parts of the used car and the plurality of major parts of the used car to be diagnosed respectively include an engine, a transmission, a suspension system, a steering system … and each of the grad of the plurality of major parts and the grade of the used car is classified into five grades as taught by Greenwald.
	It would have been obvious because determining the value of a vehicle based on numerous inputs ensure a more accurate estimated resale value (Greenwald, Paragraphs 0004-0006).
	However, Rude, Muller, and Greenwald do not teach the method to include a brake system [as one of] the plurality of major parts.
(Laughlin, Paragraph 0040).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify method of Rude to include a brake system [as one of] the plurality of major parts as taught of Laughlin.
	It would have been obvious because inputting more information (e.g., brake condition or tire condition) helps determine a more accurate value of the vehicle (Laughlin, Paragraph 0040).
Regarding Claim 7, Rude, as modified, teaches the method of claim 1, wherein the continuously learning for reinforcement further includes: simulating by providing basic information of a virtual used car from the database to a simulator, wherein the 10simulator is included in the server, and performing simulation of determining the grade of the used car based on the enhanced learning information of the enhanced learning unit; and correcting a weight by storing simulation information obtained in the simulating in the database, and correcting t15he weight of the grade of each major part set in the enhanced learning unit by using the simulation information (use of on-board diagnostic port and other data of the vehicle sent to the data management server for determining the operational condition for a vehicle (i.e., grade) and value of a used car, Rude, Paragraph 0012), wherein artificial intelligence can be used with the current data provided to predict the value of a vehicle (e.g., predict 3 years into the future the vehicle’s value), Rude, Paragraph 0022).
   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rude et al. U.S. P.G. Publication 2014/0058618 (hereinafter, Rude), in view of Muller et al. U.S. P.G. Publication 2010/0293181 (hereinafter, Muller), in further view of Greenwald U.S. P.G. Publication 2002/0128985 (hereinafter, Greenwald), in further view of Laughlin et al. U.S. P.G. Publication 2014/0214696 (hereinafter, Laughlin), in further view of Wood U.S. P.G. Publication 2015/0269792 (hereinafter, Wood).
Regarding Claim 6, Rude, as modified, teaches the method of claim 1.
	Rude does not teach the system to include an image module collecting image information of the plurality of major parts; sound module collecting sound information of the plurality or major carts;  25non-destructive inspection module collecting non-Copied from 62720193 on 11/07/2019destructive inspection information of the plurality of major parts; and a vibration module collecting vibration information of the plurality of major parts.
	Wood teaches the use of a 3D scanner of the vehicle to determine information of the plurality of major parts on the vehicle (Wood, Paragraphs 0042 and 0044 and Figures 1 and 2). The 3D scan includes the use of image data, sound data, and vibration data (Wood, Paragraphs 0042 and 0044 and Figures 1 and 2). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Rude to include an image module collecting image information of the plurality of major parts; sound module collecting sound information of the plurality or major carts; non-destructive inspection module collecting non-destructive inspection information of the plurality of major parts; and a vibration module collecting vibration information of the plurality of major parts as taught by Wood.
(Wood, Paragraph 0004-0005).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667